DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to the Applicant’s arguments filed on April 28, 2022, in which claims 1-20 were cancelled and claims 21-52 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on, with respect to claims 21-52 have been fully considered and are persuasive.  The 35 USC 112 rejection set forth in the last office action has been withdrawn. 
Remark
After further reviewed Applicant’s arguments (pages 1-2) is conceivable that the recited “the data glob is evolved through user interaction” is supported by the original specification, paragraph [0033], which indicates that “each data glob may go through a data lifecycle, meaning it may go through an iterative, incremental, adaptive and/or evolutionary development process, for example, where contents, relationships and other information about or in the data glob evolve through user interaction, development of related information and the like; and the recited “the user interaction with the data glob does not require a user to retrieve the collected data or the cross-source relationship to analyze additional relationships” is supported by the original disclosure, par. [0021], which reads as “The EDP may be designed and adapted to allow users to re-use relationship and other information about the data in various ways without having to re-create data relationship sets.” Therefore, the 35 USC 112 rejection set forth in the last office action has been withdrawn.
Allowable Subject Matter
Claims 21-52 are allowed in light of the Applicant’s arguments and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: The claimed invention is involved in an enterprise data processing that is designed and adapted to allow users to quickly explore, analyze, manipulate and interact with stored data and correlation information, for example, in real time and receiving quick responses, thereby allowing relationships between data to store in addition to the data, wherein new relationships are discovered or generated at a later time and allowing users to explore relationships between data on the fly.
None of the prior art made of record, singular and any order combination discloses the claimed “evolving the data glob is through user interaction, wherein the user interaction with the data glob does not require a user to retrieve the collected data or the cross-source relationship to analyze additional relationship”. These claimed features render claims 21-52 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 10, 2022